DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 10/31/2019.
Claims 1-20 are pending for consideration.

Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 9 and 19, the claims recite “the first and second transactions are one transaction”.  The parent claims 1 and 11 recites “a first value of an attribute for the first event” and “a second value of the attribute for the second event”.  The claims further recite “responsive to determining that the first value of the attribute for the first event indicates that the publishing of the first event is to be delayed” and “responsive to one transaction, and the attribute’s first value (delayed) and second value (not to be delayed) are the same attribute’s values.  The claim does not recite the same attribute of a same transaction would change over time.  It is not clear if the attribute has 2 values in a same time or it has 2 values at different time. It is not clear how an attribute would have 2 different values at a same time unless it is a non-scalar/vector value type. In this scenario, it is unclear if the “value” is the vector data itself or an element(s) of the vector. On the other hand, it is also not clear whether the attribute would have multiple values, such as non-scalar (vector) value or the value of the attribute would vary in time. 
	As a result, the claims are indefinite.  For purpose of prior art examination, the claim is interpreted as best understood.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20170364571 A1, hereinafter Lu) in view of Buchko et al. (US 9319267 B1, hereinafter Buchko) and Vermeulen et al. (US 20160070589 A1, hereinafter Vermeulen).
	Regarding claim 1, Lu teaches a method for selectively publishing first and second events 
		determining whether a first value of an attribute for the first event indicates that publishing of the first event is to be delayed until the first transaction is rolled back or committed (Lu [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction … a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data.);
		responsive to determining that the first value of the attribute for the first event indicates that the publishing of the first event is to be delayed until the first transaction is rolled back or committed (Lu [0047] … When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed), performing:
storing the first event in a buffer as a buffered event (Lu [0047] … When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed),
			determining whether the first transaction has been rolled back or committed (Lu [0047] … When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed),
			responsive to determining that the first transaction has been committed (Lu [0049] At block 310, the transaction is completed and committed in accordance with the commit record),
			publishing the buffered event to a datastore that is different from the database (Lu Fig. 1:;
    PNG
    media_image1.png
    671
    708
    media_image1.png
    Greyscale
 Lu [0022] … “non-eager” refers to configured to perform replication on the target database based on replication data 106 for the source database. The target database is maintained by target database server 110 …; Lu [0049]: … When the commit record is received, any remaining unapplied change records for the associated transaction are applied; [Examiner note: the element 110 of the fig. 1 is the database server that receives the applied data, which is different from the source database server 102]), and
			determining whether a second value of the attribute for the second event indicates that the publishing of the second event is to be delayed until the second transaction is rolled back or committed (Lu [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction … a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data); and
		responsive to determining that the second value of the attribute for the second event indicates that the publishing of the second event is not to be delayed until the second transaction is rolled back or committed (Lu [0047] … If the transaction associated with the change record/s is an eager transaction, processing continues to block 308; Lu [0048] At block 308, the change record/s are applied to the target database. For an eager transaction, at least a portion of the change records applied before a commit record associated with the eager transaction is received and/or otherwise processed),
		publishing the second event to the datastore regardless of whether the second transaction is rolled back or committed (Lu [0047] … If the transaction associated with the change record/s is an eager transaction, processing continues to block 308; Lu [0048] At block 308, the change record/s are applied to the target database. For an eager transaction, at least a portion of the change records associated with the eager transaction are applied before a commit record associated with the eager transaction is received and/or otherwise processed).
		Lu does not explicitly disclose responsive to determining that the first transaction has been rolled back, discarding the buffered event.
		Buchko teaches responsive to determining that the first transaction has been rolled back, discarding the buffered event (Buchko col. 14 lines 4-15, If the transaction is to be rolled back in step 620, then any messages received by the client as a part of the transaction will be returned to the undelivered state by the primary system in step 621. Any messages stored in the transaction buffer will be discarded by the primary system in step 622 … the replication target deletes the messages stored in its transaction buffer as a part of the transaction in step 624);
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Buchko, which teaches to discard messages stored in transaction buffer when the transaction is rolled back, into the teaching of Lu to result in the aforementioned limitations of the claimed invention.

		Lu in view of Buchko teaches the limitations of claim 1 (see discussion above).
		However, Lu in view of Buchko does not explicitly disclose events configured by a user.
		Vermeulen teaches events [are] configured by a user (Vermeulen [0181], … the logging service may be extensible by third parties or clients. In such an embodiment, a set of extensibility interfaces may be exposed, allowing organizations or individuals other than the operator of the logging service to add support for log-based transaction management for new data store types; [0184] As indicated in message area 2904, the costs of using the LCSG in the depicted embodiment may depend on the number and types of data stores whose transactions are to be managed using the logging service. Using elements 2907, the user may indicate how many different types of data stores are to be included in the LCSG for which the pricing is to be estimated or determined using web page 2901. For example, the client may select zero or more instances of a NoSQL database, zero or more instances of a relational database, zero or more instances of an in-memory database, and/or zero or more instances of other types of data stores. For several of the form fields shown on page 2901 including the data store count fields, the logging service may indicate default values (such as a default value of 1 for the number of No SQL database instances). In some the user fills in values in various form fields, data in other elements of web page 2901 may be updated instantaneously or near-instantaneously … ).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vermeulen, which teaches users configuring transaction events, into the teaching of Lu in view of Buchko to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as Vermeulen and Lu both teaches logging transaction data.  Further incorporating Vermeulen’s teaching provides flexible and convenient service for users to create their own configurations with respect to log data.

	Regarding claim 6, Lu in view of Buchko and Vermeulen teaches the method of claim 1, wherein the first value of the attribute for the first event is configured by a user (Vermeulen [0181], … several of the form fields shown on page 2901 including the data store count fields, the logging service may indicate default values (such as a default value of 1 for the number of No SQL database instances). In some embodiments, as the user fills in values in various form fields, data in other elements of web page 2901 may be updated instantaneously or near-instantaneously …; [Examiner note: Vermeulen teaches various form fields are configurable by users.  Lu in view of Buchko teaches the attribute, see Lu [0047].  As a result, I the combination teaches the equivalent of the claimed invention since it is merely applying configurations to additional parameters]).
the method of claim 1, wherein the first value of the attribute for the first event is a default value (Vermeulen [0181], … several of the form fields shown on page 2901 including the data store count fields, the logging service may indicate default values (such as a default value of 1 for the number of No SQL database instances). In some embodiments, as the user fills in values in various form fields, data in other elements of web page 2901 may be updated instantaneously or near-instantaneously …; [Examiner note: Vermeulen teaches various form fields are configurable by users with default values.  Lu in view of Buchko teaches the attribute, see Lu [0047].  As a result, I the combination teaches the equivalent of the claimed invention since it is merely applying default configurations to additional parameters]).
	Regarding claim 9, Lu in view of Buchko and Vermeulen teaches the method of claim 1, wherein the first and second transactions are one transaction or separate transactions (Lu [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction. In one embodiment, the replication client determines whether a transaction is an eager transaction. For example, a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data. Determining whether the transaction is an eager transaction may also be based on dependency data to ensure that applying uncommitted database changes the transaction associated with the change record/s is an eager transaction, processing continues to block 308. Otherwise, processing returns to block 302. When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed. [Examiner note: since the limitations of the claim covers various non-overlapping scenarios (the attribute’s value being delayed and not delayed and a transaction has been committed or rolled back), one or multiple transactions can be handled using the same teaching discussed above.  Lu teaches various scenarios in paragraph [0047] and referring to “the transaction”.  As a result, Lu teaches that the same transaction can be processed using the same process recited in the claim.  Furthermore, Lu also teaches multiple transactions are processed by the same system, see [0045], “At block 302, one or more change records are received by a replication client, such as replication client 208. The change record/s correspond to one or more database changes applied to a source database in a specific transaction. The change record/s may be read from a file, a network location and/or a streaming data source. Change record/s for the specific transaction may be interleaved with change records from other transactions, such as in replication data”]). 

Regarding claims 11, 16-17, and 19, the claims are article of manufacture claims corresponding to the method claims 1, 6-7, and 9.  The claims 11, 16-17, and 19 are rejected for the same reasons as that of claims 1, 6-7, and 9.

Claims 2, 4-5, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Buchko and Vermeulen and further in view of Wade (US 7409310 B1, hereinafter Wade).
	Regarding claim 2, Lu in view of Buchko and Vermeulen teaches the method of claim 1 (see discussion above) wherein the determining whether the first value of the attribute for the first event indicates that publishing of the first event is to be delayed until the first transaction is rolled back or committed is performed (Lu [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction … a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data)  ([Examiner note: the crossed over text are discussed later]), and wherein the determining whether the second value of the attribute for the second event indicates that publishing of the second event is to be delayed until the second transaction is rolled back or committed is performed (Lu [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction … a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the a designation indicating that the transaction is an eager transaction may be received, such as in the replication data) ([Examiner note: the crossed over text are discussed later]).
		Lu in view of Buchko and Vermeulen does not explicitly disclose wherein the determining whether the first value of the attribute for the first event indicates that publishing of the first event is to be delayed until the first transaction is rolled back or committed is performed responsive to determining that a first value of another attribute for the first event indicates that the first event is to be published in the datastore, and wherein the determining whether the second value of the attribute for the second event indicates that publishing of the second event is to be delayed until the second transaction is rolled back or committed is performed responsive to determining that a second value of another attribute for the second event indicates that the second event is to be published in the datastore. 
	Wade teaches [to follow local or remote logging procedure] responsive to determining that a [first] value of another attribute for the [first] event indicates that the [first] event is to be published in the datastore (Wade Fig. 8:
    PNG
    media_image2.png
    866
    686
    media_image2.png
    Greyscale
; Wade col. 15, lines 15-30: … After following the local logging procedures have been followed, or it has been determined that local logging has not been selected, the next step in the process is to determine 812 if remote logging has been selected. If remote logging has been selected, then the remote logging procedures are followed 814. These procedures can include transmitting asset tracking data for the interchangeable module from the base unit to the administrative computer; [Examiner note: Wade teaches to check at node 808 and node 812 to see whether local or remote logging is selected, and then follow the specific procedure for the logging processing respectively (node 810 and 814)]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wade, which teaches to determine if local or remote logging is selected before processing local logging or remote logging respectively, into the combined teachings of Lu, Buchko and Vermeulen to result in the limitations of the claimed invention.
One of ordinary skilled would be motivated to do so as both Wade and Lu teaches database logging.  Using Wade’s teaching would provide predictable result using known combining method since Lu already teaches using attributes of transaction data to determine how to process or route transaction data.

	Regarding claim 4, Lu in view of Buchko, Vermeulen and Wade teaches the method of claim 2, wherein the first value of the another attribute for the first event and the second value of the another attribute for the second event are configurable by a user (Vermeulen [0181], … several of the form fields shown on page 2901 including the data store count fields, the logging service may indicate default values (such as a default value of 1 for the number of No SQL database instances). In some embodiments, as the user fills in values in various form fields, data in other elements of web page 2901 may be updated instantaneously or near-instantaneously …; [Examiner note: Vermeulen teaches various form fields are configurable by users.  Lu in view of Buchko, Vermeulen and Wade teaches the another attribute, see Wade Fig. 8.  As a result, I the combination teaches the equivalent of the claimed invention since it is merely applying configurations to additional parameters]).

	Regarding claim 5, Lu in view of Buchko, Vermeulen and Wade teaches the method of claim 4, wherein the first value of the another attribute for the first event and the second value of the another attribute for the second event are default values (Vermeulen [0181], … several of the form fields shown on page 2901 including the data store count fields, the logging service may indicate default values (such as a default value of 1 for the number of No SQL database instances). In some embodiments, as the user fills in values in various form fields, data in other elements of web page 2901 may be updated instantaneously or near-instantaneously …; [Examiner note: Vermeulen teaches various form fields are configurable by users with default values.  Lu in view of Buchko, Vermeulen and Wade teaches the another attribute, see Wade Fig. 8.  As a result, I the combination teaches the equivalent of the claimed invention since it is merely applying default configurations to additional parameters]).

Regarding claims 12, and 14-15, the claims are article of manufacture claims corresponding to the method claims 2, and 4-5.  The claims 12, and 14-15 are rejected for the same reasons as that of claims 2, and 4-5.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Buchko, Vermeulen, Wade and further in view of Hoffner et al. (US 20180129694 A1, hereinafter Hoffner) and McGee et al. (US 11086902 B2, hereinafter McGee).
	Regarding claim 3, Lu in view of Buchko, Vermeulen, and Wade teaches the method of claim 2, further comprising:		determining whether a first value of another attribute for a third event indicates that the third event is to be published in the database rather than the datastore (Wade Fig. 8, 
    PNG
    media_image2.png
    866
    686
    media_image2.png
    Greyscale
, element 808; [Examiner note: local logging corresponds to the database]).
		responsive to determining that the first value of the another attribute for the third event indicates that the third event is to be published in the database, performing (Wade Fig. 8, element 810):
			determining whether a third value of an attribute for the third event indicates that the publishing of the third event is to be delayed until a third transaction is rolled back or committed (Lu [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction … a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data);
		responsive to determining that the third value of the attribute for the third event indicates that the publishing of the third event is to be delayed until the third transaction is rolled back or committed (Lu [0047] … When the transaction associated with the change record/s is not an eager transaction),  ([Examiner note: the crossed over text is discussed below]; Hoffner [0005] … The event processor may receive the notification sent by the in-memory database. The event processor may include an event broker configured to read the notification and read whether the notification includes the at least one database table under a subscription request from the application. When a change to the at least one database table is committed, an after commit handler at the database may trigger a database notification handler to determine whether the event processor subscribes, on behalf of the application, to the change … The event processor may store subscriptions to a plurality of database table events provided by a plurality of applications including different types of applications; [Examiner note: the after commit handler is disclosed to trigger a notification handler to send notification.  As a result, the after commit handler is an equivalent to the operation that handles the storing the third event in the database which is part of the commit of the transaction. By only perform the operation at the commit of a transaction, Hoffner discloses that the trigger is only and
		responsive to determining that the third value of the attribute for the third event indicates that the publishing of the third event is not to be delayed until the third transaction is rolled back or committed (Lu [0047] … If the transaction associated with the change record/s is an eager transaction, processing continues to block 308; Lu [0048] At block 308, the change record/s are applied to the target database. For an eager transaction, at least a portion of the change records associated with the eager transaction are applied before a commit record associated with the eager transaction is received and/or otherwise processed),  ([Examiner note: the crossed over text is discussed below]).
		Lu in view of Buchko, Vermeulen, and Wade does not explicitly disclose including in the third transaction an operation for storing the third event in the database.
		Hoffner teaches including in the third transaction an operation for storing the third event in the database (Hoffner [0005] … The event processor may receive the notification sent by the in-memory database. The event processor may include an event broker configured to read the notification and read whether the notification includes the at least one database table under a subscription request from the application. When a change to the at least one database table is committed, an after commit handler at the database may trigger a database notification handler to determine whether the event processor subscribes, on behalf of the application, to the change … The event processor may store subscriptions to a plurality of database table events …; [Examiner note: the after commit handler is disclosed to trigger a notification handler to send notification.  As a result, the after commit handler is an equivalent to the operation that handles the storing the third event in the database which is part of the commit of the transaction. By only performing the operation at the commit of a transaction, Hoffner discloses that the trigger is only activated at the specified commit.  As a result, the commit must happens for the trigger to happen]);
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hoffner , which teaches to include an after commit handler to store subscriptions to database table events, into the teaching of Lu in view of Buchko, Vermeulen, and Wade to result in the limitation responsive to determining that the third value of the attribute for the third event indicates that the publishing of the third event is not to be delayed until the third transaction is rolled back or committed, storing the third event in the database regardless of whether the third transaction is rolled back or committed.
		One of ordinary skilled would be motivated to do so as both Hoffner and Lu teaches logging of transaction data. Further incorporating Hoffner’s teaching would 
		Lu in view of Buchko, Vermeulen, Wade and Hoffner teaches the limitations of claim 3 (see discussion above).  However, the combination does not explicitly disclose responsive to determining that the third value of the attribute for the third event indicates that the publishing of the third event is not to be delayed until the third transaction is rolled back or committed, storing the third event in the database regardless of whether the third transaction is rolled back or committed ([Examiner note: Lu teaches that an undo log is stored remotely regardless of rolled back or committed, and Wade teaches that logging data can be stored locally.  The combination just does not explicitly disclose the limitation above]).
		McGee teaches storing the third event in the database regardless of whether the third transaction is rolled back or committed (McGee Fig. 2:
    PNG
    media_image3.png
    990
    1175
    media_image3.png
    Greyscale
; McGee col. 4 lines 19-25, … the primary database 126a executes transactions and generates redo records … The transactions at the primary 126a will wait for the redo records to be received by the Repeater 226 before they receive acknowledgement of commits. Only after receiving this acknowledgement will the transaction be permitted to commit; [Examiner note: the redo log element 128a resides in the same database, which is Primary DB; The redo log records are created before the transaction can be committed]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McGee, which teaches to store logging data in a local database regardless of commit status, into the teaching of Lu in view of Buchko, Vermeulen, Wade and Hoffner to result in the limitations of the claimed invention.
One of ordinary skilled would be motivated to do so as both McGee and the combination of Lu and Wade also teaches storing logging data locally regardless of commit status like McGee.  Further incorporating McGee’s teaching would yield predictable result since McGee explicitly provide the details the limitation, and the combining method is a known method of simply calling one process in response to another process. Incorporating McGee’s teaching also help achieving faster performance and better efficiency (McGee col. 5 lines 3-14).

Regarding claim 13, the claim is an article of manufacture claim corresponding to the method claim 3.  The claim 13 is rejected for the same reasons as that of claim 3.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Buchko and Vermeulen and further in view of Nannra et al. (US 20180254841 A1, hereinafter Nannra).
	Regarding claim 8, Lu in view of Buchko and Vermeulen teaches the method of claim 1, further comprising: 		responsive to the first transaction being committed, discarding the buffered event after the buffered event is stored in the datastore.		Lu in view of Buchko and Vermeulen does not explicitly disclose discarding the buffered event after the buffered event is stored in the datastore.
		Nannra teaches discarding the buffered event after the buffered event is stored in the datastore (Nannra [0021] In various implementations, the transaction module 112 stores the transaction 22, and the timestamp 26 for the transaction 22, in the transaction buffer 120 stores transactions 22 that have not been stored (e.g., recorded) in the distributed ledger 160. In other words, in various implementations, the transaction buffer 120 stores transactions 22 that are pending storage into the distributed ledger 160. In various implementations, the transactions 22 are purged (e.g., removed) from the transaction buffer 120 after the transactions 22 are stored in (e.g., added to) the distributed ledger 160).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nannra, which to remove transactions in a buffer when the transactions are stored, into the teaching of Lu in view of Buchko and Vermeulen to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Nannra and Lu teaches using buffer to store transaction data before the transactions are stored in persistent memory.  Further incorporating Nannra’s teaching help efficiently manage computing resources and improve performance.

Regarding claim 18, the claim is an article of manufacture claim corresponding to the method claim 8.  The claim 18 is rejected for the same reasons as that of claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Buchko and Vermeulen and further in view of Kvalnes et al. (US 20190095448 A1, hereinafter Kvalnes).
Regarding claim 10, Lu in view of Buchko and Vermeulen teaches the method of claim 1 (see discussion above).
	Lu in view of Buchko and Vermeulen does not explicitly disclose the first event is associated with a topic and the publishing the buffered event to the datastore causes the first event to be transmitted to one or more consumers that have subscribed to the topic.
Kvalnes teaches the first event is associated with a topic and the publishing the buffered event to the datastore causes the first event to be transmitted to one or more consumers that have subscribed to the topic (Kvalnes [0011] … the user may subscribe to or be pushed content for particular topics, and be pushed content for an audient that the user is considered to be a part of; Kvalnes [0033] In example embodiments, the control flow message (CFM) is received from the publisher email server 130 and stored in the notification database 340; [0034] … determine whether the subscriber information at the receiver email server 140 indicates that the user subscribes to at least one feature of the article. If the article is relevant (e.g., the user subscribes to at least one feature of the article), then the EBA 350 forwards the notification to the receiver device 150 (e.g., forwards the notification to a notification service, which ultimately pushes the notification to the receiver device 150); [Examiner note: the notification database corresponds to the data store]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kvalnes, 
		One of ordinary skilled would be motivated to do so as using Kvalnes’s teaching would help facilitate delivering relevant and accurate content to users (Kvalnes [0012]) and help reduce computing resource (Kvalnes [0013]).

Regarding claim 20, the claim is an article of manufacture claim corresponding to the method claim 10.  The claim 20 is rejected for the same reasons as that of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11080148 B2 - a computer program product for performing data replication and backup. The method comprises performing a first data replication of a production site storage to a replication site storage and performing a first backup of the production site storage to a production site backup storage.
US 20210089556 A1 - back up of write requests may be performed asynchronously to send write requests to be stored in secondary storage which may be remote from data store as part of an archived version of the data.
US 7774790 B1 - An event logging and analysis mechanism which creates an event object for event of an application to be logged. The event logging mechanism logs into the event object the start time, end time and other information regarding the event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

11/08/2021
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162